Dblehaktty, J. (concurring).
I fully agree with the reasoning of Mr. Justice Seabury herein. The time when rent is to be paid is to be determined from the words of the reddendum of a written lease, and if prior rent has been paid under agreement, that circumstance, together with the manner and time of payment may, by necessary implication, aid in arriving at the correct understanding of the parties as to the manner and time of payment, where the same were not otherwise intelligently expressed. McAdam Landl. & Ten. 326. It would be difficult, in the face of the reddertr *604dum contained in the lease in question and the uncontradicted testimony of the plaintiff with reference to payments thereunder to hold that the lease did not provide for monthly payments of the rent in advance. I am for an affirmance of the judgment and order appealed from.
Judgment and order affirmed, with costs.